CARPENTER, J.
After verdict for plaintiff for the sum of $515.00, defendant moved for a new trial upon the usual grounds.
Plaintiff is the owner and operator of a large dairy and owns and keeps a large herd of dairy cattle in the Town of Warwick near Pawtuxet. The defendant is in the business of spray-" ing trees. On the day in question, the defendant was spraying trees with ar-senate of lead near the pasture in which the cattle of the plaintiff were feeding.
The plaintiff claimed by his evidence that the defendant conducted the spraying negligently, and also contended that defendant should have notified him of said spraying and that by reason of said negligence the spraying mixture, arsenate of lead, blew or fell onto the grass in the pasture of the plaintiff, which grass one of the cows of the plaintiff ate and thereupon became sick and died.
Professor Franklin Strickland examined the grass and found arsenate of lead, and also examined the inwards of the cow and testified that the cow died of lead poisoning.
Dr. Cole, a veterinary surgeon, testified that the cow died of lead poisoning.
The defendant contended that it was not negligent and that arsenate of lead would not kill a cow.
Upon the evidence the jury by their verdict decided that the defendant was negligent and that the cow died as a result of the defendant’s negligence, and assessed damages in the sum of $515.00.
This Court feels that the jury were justified in their finding and that substantial justice has been done.
For plaintiff: Joseph W. Grimes, .James O. McManus.
For defendants: Edward W. Lincoln.
Motion for new trial denied: